Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-29,31-32,34-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Fieldman (US 20170039867) in view of Klug (US 20160227164) teaches (presentation system for the joint display of a monitor image and a camera image, the presentation system comprising: a playback system including at least one video camera that records the camera image of a presenter; a mixer that superimposes the monitor image and the camera image for display by the playback system; a monitor having a display screen that displays the monitor image for the presenter, who is located in front of the monitor; and a partially-transmissive mirror arranged in front of the display screen, wherein the at least one video camera is positioned so that the at least one video camera captures the presenter reflected via the partially-transmissive mirror), the combination or any of the cited arts or the arts found by Examiner alone or in reasonable combination teach { a further camera arranged to record a color image of the presenter, based on which coloring of the camera image is performed; and wherein the at least one video camera is an infrared camera) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652